Title: From Thomas Jefferson to John Vaughan, 30 October 1825
From: Jefferson, Thomas
To: Vaughan, John


Dear Sir
Monticello
Oct. 30. 25.
The kind good wishes you have so often manifested for the success of our University has encoraged me to levy on you as a contribution the little services we may have occasion to ask in Philadelphia, which I am sure you will consider rather as occasions of exercising your benevolence than as burthens. I had engaged a most excellent Brewer to furnish our boarding houses at the University, and the town of Charlottesville with malt table–beer. he knew the place well, and that it will come in a short time to be a capital stand for such a business. but he is dead, and how to get another? I have consulted with two of our best judges on this subject. they say that the consumption of the University & town would begin at about 60. galls a day, and would double in the course of the next year, and increase fast afterwards. the 2. places are now a mile apart, but the intermediate street is building up very fast. no barley is raised here, but wheat can generally be had @ .67 the bushel on 90. days credit. any young man just ready to turn out in business for himself, understanding it well, honest, industrious, content with reasonable gains and sober, would be sure of making his fortune in no long run. or it would be a fine branch for a house well established with you. can you find the one or the other who will be ready here to supply a full demand by the 1st of Feb. next? barley could be raised here on a good contract; but wheat is cheaper and better. I have a capital brewer in my own family, who for 8. or 10. years past has brewed for our family use 200. galls of rich ale a year, to wit of 8. gallons only to the bushel of wheat, which is much more than necessary for table beer. it malts very easily. pray exert yourself for us on this occasion, and let me know soon the prospect, that if we fail there we may try elsewhere. God bless and preserve you multos anos.Th: Jefferson